DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 3/1 is objected to because of the following informalities:  in line two, Applicants claim conducting ring (6). The…It is believed Applicant meant a comma and lower-case t (, t) instead of a period and capital letter.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what Applicants mean by An end winding flux motor, which is axially connected at an end of a traditional motor? Is it the same motor having an end winding connected at its axial end or is an end winding flux motor connected to another traditional motor (admitted prior art)? To advance prosecution of case on merits, Examiner interprets it to mean it is the same motor (an end winding flux motor) having an (the) end winding connected at its axial end. Appropriate clarification and/or correction(s) is/are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Paroz et al. (US 5583388) in view of Smadja (US 2011/0266811).
	Regarding claim 1, Paroz et al. discloses:
An end winding flux motor (abstract), which is axially connected at an end of a traditional motor (abstract, 1-3, Fig 1 shows a traditional motor), 
the traditional motor comprises a stator (2) and a rotor (1), and the rotor (1) is inserted into the stator (2); 
a stator winding (abstract) is mounted on the stator (2) and includes an end winding (5-7) protruding from an end of the stator (1), 
wherein the end winding flux motor includes an end extension piece (8-10,15,20-22), 
a rotor yoke (27) and a magnetic steel (cap plate 28); 
one end of the end extension piece (8,20-22) is connected with the stator (2), and 
the end winding (5-7) is wound on the end extension piece (8-10,15,20-22), so that the end extension piece and the stator (2) share one winding; 
the rotor yoke (27) is disposed at an end of the end extension piece (8-10,15,20-22) away from the stator (2, Fig 1 shows it radially disposed), and
the rotor yoke (27) and the rotor (1) are connected with a same motor shaft (26); 
the magnetic steel (28) is disposed between the end extension piece (8-10,15,20-22) and the rotor yoke (27) and connected with the rotor yoke (27), and 
a gap (space by numerals 14,28) is reserved between the magnetic steel (28) and the end extension piece (8-10,15,20-22).
Paroz et al. do not disclose that their cap plate is a magnetic steel.
Smadja disloses a rotor with a magnetic steel (para 39), to concentrate flux.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Paroz et al. to use a magnetic steel, as disclosed by Smadja.
The motivation to do so is that it would allow one to concentrate flux (para 39 of Smadja).
Paroz et al. discloses the claimed invention except for the use of a magnetic steel. It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to use a magnetic steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The motivation to do so would be based on desired flux concentration in an area and cost.

Regarding claim 2/1, Paroz et al. discloses wherein a through hole or opening is disposed at an end of the end extension piece (8-10,15,20-22) close to the stator (2), the end winding (5-7) is wound on the end extension piece through the through hole or opening (10 is a ring), and one end of the end extension piece (15) protruding out of the stator (2) is higher than a height that the end winding (6 by numeral 18) protrudes from the stator (2).

Regarding claim 9/1, Paroz et al. discloses wherein a ring-shaped magnetic isolation layer (13) is disposed between an end of the end extension piece (8-10,15,20-22) close to the stator (2 by numerals 3 and 6) and the stator (2).

Allowable Subject Matter
Claims 3-8,10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 3/1  inter alia, the specific limitations of “…, wherein the end extension piece comprises several L-shaped teeth and a magnetic conducting ring, the several L-shaped teeth are arranged circumferentially and uniformly along the stator, the end winding is wound in a gap formed by every two adjacent L-shaped teeth, a horizontal segment of the L-shaped tooth is radially inserted into the end winding, and a vertical segment of the L-shaped tooth surrounds an outer side of the end winding; the magnetic conducting ring is sleeved on the rotor and flushed with the horizontal segments of the L-shaped teeth.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 4-6,8 10-11 also allowable for depending on claim 3.
In claim 7/1  inter alia, the specific limitations of “wherein the end extension piece comprises several U-shaped teeth (3a) arranged circumferentially and uniformly along the stator; a horizontal bottom side of the U-shaped tooth is connected at an end of the stator along a radial direction of the stator, and two vertical sides of the U-shaped tooth  are disposed along an axial direction of the stator; the end winding is wound in a gap formed by every two adjacent U-shaped teeth.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834